Citation Nr: 1828202	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  16-45 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from October 1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

By way of history, in a March 2012 rating decision, the RO initially denied service connection for both hearing loss and tinnitus.  In May 2012, the Veteran submitted a notice of disagreement, contesting only the denial of the claim for service connection for hearing loss.  In August 2012, the RO issued a subsequent rating decision which confirmed and continued the previous denial of service connection for hearing loss.  In May 2013, the Veteran filed a request to reopen both claims for service connection for hearing loss and tinnitus.  In an August 2013 rating decision, the RO again confirmed and continued the previous denial for service connection for hearing loss, and also denied the tinnitus claim, as new and material evidence had not been submitted since the last denial in March 2012.  In May 2014, the RO issued another rating decision, which continued the denial for service connection for both hearing loss and tinnitus.  The Veteran filed a notice of disagreement for both claims in April 2015.  

With specific regard to the claim for tinnitus, as indicated above, the Veteran did not file a notice of disagreement as to the portion of the March 2012 rating decision which denied entitlement to service connection for tinnitus.  In subsequent rating decisions dated August 2013 and May 2014, the RO continued its previous denial of the Veteran's tinnitus claim, as no new and material evidence had been received in support of the claim.  

As the Veteran continues to disagree with the denial of service connection for tinnitus, the Board must address the issue of whether new and material evidence has been received for the claimed tinnitus.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Boards looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The evidence of record at the time of the March 2012 rating decision consisted of service treatment records, statements of the Veteran, a VA examination report, and VA treatment records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A March 2012 rating decision denied service connection for hearing loss and tinnitus.  

2.  In May 2012, the Veteran filed a notice of disagreement relating to the portion of the March 2012 rating decision that denied service connection for hearing loss; however, he did not file such a notice in conjunction with the denial of service connection for tinnitus, nor did he submit documentation constituting new and material evidence within the one-year appeal period for the claimed tinnitus disability.  

3.  With regard to the claim for tinnitus, the evidence received since the last final March 2012 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.  

4.  Hearing loss and tinnitus are etiologically related to acoustic trauma sustained in active service.  





CONCLUSIONS OF LAW

1.  The portion of the March 2012 rating decision denying the claim for tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence has been received; the claim for service connection for tinnitus is reopened.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  

3.  Hearing loss was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

4.  Tinnitus was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision grants in full the benefits sought on appeal, discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Courts of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Veteran seeks to reopen his claim for entitlement to service connection for tinnitus.  In a March 2012 rating decision, the RO denied the Veteran's claim for service connection for tinnitus, as the service treatment records did not show that this condition occurred in or was caused by the Veteran's service.  The Veteran did not appeal this decision or submit additional evidence within one year.  Thus, the March 2012 decision with regard to the Veteran's claim for tinnitus became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Since the Veteran's last prior final denial in March 2012, the Veteran submitted additional private medical records, VA treatment records, and several statements by the Veteran.  

The Board finds that this evidence is new, as it was not previously of record, and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Furthermore, this evidence is presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for tinnitus is reopened.  

Service Connection

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to direct service connection, service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks entitlement to service connection for hearing loss and tinnitus.  He asserts that his hearing loss and tinnitus were caused by in-service exposure to noises.  As the analysis is similar, the issues will be discussed together.  

Hearing loss and tinnitus are recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  

First, both hearing loss and tinnitus were diagnosed in a February 2012 VA examination.  Moreover, the Veteran has provided competent lay statements pertaining to the on-going existence of hearing loss and tinnitus and their related symptomatology.  Specifically, he has indicated that he worked around loud noises, as he worked in a location which was attached to an aircraft hangar, and consequently, was exposed to departing and incoming jets, and has experienced problems since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a layperson is capable of observing tinnitus).  Thus, the first element of service connection has been met.  

Next, the evidence supports a finding of in-service acoustic trauma.  The Veteran's service treatment records, including his entrance and separation examinations, do not show symptoms of or complaints for hearing loss or tinnitus.  However, there is ample indication that he was exposed to acoustic trauma in service in light of his repeated and unvarying statements that he worked near aircraft maintenance, as his administrative building was attached to an aircraft hangar; thus, being exposed to the loud noises of jets.  While his MOS (military occupational specialty) was a yeoman, the Board notes that the Veteran's descriptions of the in-service events of noise exposure are unvarying throughout the record.  In a September 2011 statement, the Veteran indicated that he was a yeoman during active service and worked around the aircraft maintenance department.  He further stated that jets would take off in front of his building, as there was a hangar attached to the administrative building.  In the May 2013 request to reopen his claims for service connection for hearing loss and tinnitus, the Veteran again acknowledged his clerical position during service and continued to assert that he was indeed exposed to acoustic trauma despite his clerical role.  The Veteran submitted another statement in July 2013, wherein he again asserted that in his position as yeoman, his office location was attached to the aircraft maintenance department.  Finally, consistent with all previous statements submitted by the Veteran, in the September 2016 substantive appeal, the Veteran stated that he was exposed to noise exposure during service, as he worked near the aircraft maintenance department.  A veteran is competent to report that which he perceives through his senses.  Layno, 6 Vet. App. at 469.  

As the Veteran's statements regarding the nature of his service and his exposure to noise have been consistent and unvarying throughout the record, the Board finds no reason to doubt the veracity of the Veteran's statements.  Thus, the Board finds that the Veteran has competently and credibly reported that he was exposed to noise while performing his duties in service.  Accordingly, the second element (in-service incurrence) has been met.  

Next, as to continuity, the Veteran has indicated that he has experienced hearing loss and tinnitus since service.  While there is an absence of complaints of or treatment for hearing loss or tinnitus for many years after service separation, the Board has resolved reasonable doubt in his favor and finds that he had continuous symptoms of hearing loss and tinnitus since service separation and meets the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  

The Board notes that the February 2012 VA examiner provided a negative nexus opinion between the Veteran's hearing loss and tinnitus and service.  However, this opinion is based in part on "a low probability of noise exposure" in service.  As detailed above, the Board has found the contrary to be true.  Thus, these opinions are based on an inaccurate factual picture and not entitled to probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In sum, there is evidence of acoustic trauma in-service and continuous symptoms of hearing loss and tinnitus since service; therefore, hearing loss and tinnitus are presumed to have been incurred in service and the appeal is granted.  Because the Board is granting service connection on a presumptive basis based on continuous symptoms of hearing loss and tinnitus since service separation, all other service connection theories are rendered moot.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


